DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recite a precision value without ever defining it and giving it sufficient detail to the its function to be clearly understood. Independent claims also recite the existence of shadow index data without ever clearly giving it a function or describing its role in the inventive concept. 

Dependent claims are rejected for depending off independent claims as well as reciting the same unclear concepts

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US2020/0348662 in further view of Williamson et al. US2006/0236074
Regarding claim 1, Cella teaches: obtaining, from a database, by one or more processors, index data representing one or more assets, wherein each of the one or more assets comprise an asset identifier and a spatial attribute; (Cella see paragraph 0101, 0773, 1425, 2574, 2621-2623, 4825 4848 by processor with computer executable instructions on computer readable medium, collecting data from sensors in a target location from sensor kit data store as asset information with unique ID as an index file in an enterprise asset management system. Sensor data store reads on database, collecting reads on obtaining, location reads on spatial attribute)
generating, by the one or more processors, a location hash for each of the one or more assets (Cella see paragraph 2574 hash for each data block storing sensor data)
determining, by the one or more processors, one or more sets of location hashes based on at one of one or more precision values;
generating, by the one or more processors, shadow index data comprising the one or more sets of location hashes at the one of one or more precision values; (Cella see paragraph 2574 4825 storing data from sensors in block chain based on generating a hash such that blockID of the parent block is hashed where parent blockID reads on precision values)
receiving, by the one or more processors, a query corresponding to the index data; and 
returning, by the one or more processors, a first set of results corresponding to the query in a first query response time. (Cella see paragraphs 1636 2740 querying data store for measurements and giving client query access to data in real time)
Cella does not distinctly disclose: a location hash for each of the one or more assets using the respective asset identifier and the respective spatial attribute;
one or more sets of location hashes based on the respective asset identifier and the respective spatial attribute
However, Williamson teaches: a location hash for each of the one or more assets using the respective asset identifier and the respective spatial attribute; 
one or more sets of location hashes based on the respective asset identifier and the respective spatial attribute (Williamson see paragraph 0011 generate a hash value from bits of address and bits of application identifier)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include hash values as taught by Williamson for the predictable result of more efficiently managing data.
	
Regarding claim 3, Cella teaches: wherein each spatial attribute comprises a longitudinal value and a latitudinal value corresponding to a geographical location.  (Cella see paragraph 2599 longitude and latitude)

Regarding claims 8, 10, 15, note the rejection of claim(s) 1 and 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 2, 9, and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US2020/0348662 in further view of Williamson et al. US2006/0236074 in view of Agrawal et al. US2014/0278228
	Regarding claim 2, Cella does not teach: wherein the location hash is a geohash comprising a point value, a radius value, and one of the one or more precision values
Argrawal teaches: wherein the location hash is a geohash comprising a point value, a radius value, and one of the one or more precision values. (Agrawal see paragraphs 0102-0104 geohash based on point P and radius R with the box determined by calculating latitude and longitude)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include a geohash as taught by Argrawal for the predictable result of more efficiently managing data.

	Regarding claim 9, see rejection of claim 2

	Regarding claim 16, see rejection of claims 2 and 3.

Claim(s) 4, 11, and 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US2020/0348662 in further view of Williamson et al. US2006/0236074 in view of Benton et al. US2007/0043757
Regarding claim 4, Cella teaches: responsive to receiving the query, converting, by the one or more processors, the query to a multi-step query by: (Cella see paragraph 2740 request for measurements first comparing time of new request was received to time of most recent request then query for data recorded between those times)
Cella does not teach: scanning, by the one or more processors, a first set of containments of the shadow index data based on a range of the location hash associated with the one or more assets; and 
performing a spatial operation on the first set of containments
Benton teaches: scanning, by the one or more processors, a first set of containments of the shadow index data based on a range of the location hash associated with the one or more assets; and (Benton see paragraph 0002 0042 scanning storage volumes of files falling within a range of values where Benton modifying the primary reference reads on assets and shadow index data)
performing a spatial operation on the first set of containments. (Benton see paragraph 0042-0044 after scanning of files, duplicate files matching report are determined and discarded as being certain singletons)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include scanning as taught by Benton for the predictable result of more efficiently managing and retrieving data.

	Regarding claim 11, see rejection of claim 4

Regarding claim 17, see rejection of claim 4


Claim(s) 5, 12, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US2020/0348662 in further view of Williamson et al. US2006/0236074 in view of Benton et al. US2007/0043757 in view of Stackoverflow, "Why is my Sql Query is Faster the Second Time it Runs?", 10/29/2018 https://stackoverflow.com/questions/53040095/why-is-my-sql-query-is-faster-the-second-time-it-runs (Year: 2018) hereinafter referenced as Stackoverflow in further view of Ashman US2020/0334317
Regarding claim 5, Cella does not teach: returning, by the one or more processors, a second set of results corresponding to the query in a second query response, wherein the first set of results are based on the shadow index data and the second set of results are based on the index data, and wherein the first query response time is less than the second query response time by a predetermined threshold.
	Stackoverflow teaches: returning, by the one or more processors, a second set of results corresponding to the query in a second query response, wherein the first set of results are based on the shadow index data and the second set of results are based on the index data, and wherein the first query response time is less than the second query response time (Stackoverflow see paragraph 2, first query run pulling data from disk requires more time than second query run pulling data from cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include different response times as taught by Stackoverflow for the predictable result of more efficiently managing and retrieving data.
Cella as modified does not teach: response time is less than the second query response time by a predetermined threshold
	Ashman teaches: response time is less than the second query response time by a predetermined threshold (Ashman see paragraph 0085 query response time less than a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include response times below a threshold as taught by Ashman for the predictable result of more efficiently managing and retrieving data.

	Regarding claim 12, see rejection of claim 5

	Regarding claim 18, see rejection of claim 5

Claim(s) 6, 13, and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US2020/0348662 in further view of Williamson et al. US2006/0236074 in view of Zagelow et al. US2010/0082630
Regarding claim 6, Cella teaches: wherein each of the sets of location hashes are stored at their respective precision values (Cella see paragraph 2574 4825 storing data from sensors in block chain based on generating a hash such that blockID of the parent block is hashed where parent blockID reads on precision values)
Cella does not teach: creating, by the one or more processors, a copy of the index data; and 
storing, by the one or more processors, the copy of the index data in a shadow index table
Zagelow teaches: creating, by the one or more processors, a copy of the index data; and 
storing, by the one or more processors, the copy of the index data in a shadow index table (Zagelow see paragraph 0018 copy of index data to be stored in one or more index tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include copying index data to table as taught by Zagelow for the predictable result of more efficiently managing and organizing data.

	Regarding claim 13, see rejection of claim 6

Regarding claim 19, see rejection of claim 6

Claim(s) 7, 14, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US2020/0348662 in further view of Williamson et al. US2006/0236074 in view of Zagelow et al. US2010/0082630 in view of Zhang US2019/0146946
Regarding claim 7, Cella as modified teaches: inserting, by the one or more processors, the asset identifier and the spatial attribute for each asset into the respective sets of location hashes (Williamson see paragraph 0011 generate a hash value from bits of address and bits of application identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include hash values as taught by Williamson for the predictable result of more efficiently managing data.
Cella does not teach: inserting hashes in the copy of the index data in the shadow index table 
Zhang teaches: inserting hashes in the copy of the index data in the shadow index table. (Zhang see paragraph 0008 inserting hash value of compressed package file into archive file hash table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of managing asset data as taught by Cella to include inserting hashes into a table as taught by Zhang for the predictable result of more efficiently managing and organizing data.

	Regarding claim 14, see rejection of claim 7

Regarding claim 20, see rejection of claim 7



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153